Title: From George Washington to John Hancock, 17 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 17. 1776

I was this morning honoured with yours of the 15 Instt, with sundry resolves. I perceive the measures Congress have taken to expedite the raising of the Flying Camp and providing It with Articles of the greatest use. You will see by a post[s]cript to my Letter of the 14th I had wrote to the Commanding Officer of the

pensylvania Militia, ordering them to be marched from Trenton to Amboy, as their remaining there could not answer the least public good. For having consulted with sundry Gentn, I was informed If the Enemy mean to direct their views towards pensylvania or penetrate the Jerseys, their Route will be from near Amboy and either by way of Brunswic or Bound Brook. The lower road from South Amboy being through a Woody, Sandy Country. Besides they will be then able to throw in Succour here & to receive It from hence in cases of Emergency.
The Connecticut Light Horse mentioned in my Letter of the 11th notwithstanding their then promise to continue here for the defence of this place, are now discharged and about to return Home, having peremptorily refused all kind of fatigue duty, or even to mount Guard, claiming an exemption as Troopers. Though their assistance is much needed and might be of Essential service in case of an Attack, yet I judged It advisable on their Application & claim of such Indulgencies to discharge them, as granting them would set an Example to others, & might produce many Ill consequences. The Number of men Included in the Last return by this, is lessend about 500.
I last night received a Letter from Genl Schuyler with several Inclosures, Copies of which I have herewith transmitted. They will give Congress every Information I have respecting our Northern Army, and the situation of our Affairs in that Quarter, to which I beg leave to refer their attention. I cannot but express my surprize at the scarcity of provision which Genl Schuyler mentions, after what the Commissary assured me, & which formed a part of my Letter of the 14th. he still Assures me of the same. This is a distressing circumstance as every Article of provision and every thing necessary for that department, can have no other now than a Land Conveyance, the Water communication from hence to Albany being entirely cut off. Congress will please to consider the Inclosure No. 6 about raising Six Companies out of the Inhabitants about the Lakes to prevent the Incursions of the Indians—the Genl Officers in their Minutes of Council have determined It a matter of much Importance, and their attention to the price of Goods furnished the Soldiery may be extremely necessary. they have complained much upon this head. The retreat from Crown point seems to be considered in opposite views by the Genl and Feild Officers;

The former I am satisfied have weighed the Matter well, And yet the reasons assigned by the Latter against It appear strong & forcible. I hope whatever is done, will be for the best. I was apprehensive the appointment of Genl Gates over Genl Sullivan would give the latter disgust—his Letter I transmitted Congress seemed to warrant the suspicion. he is not arrived yet—when he does, I shall try to settle the Affair with him, and prevail on him to continue, as I think his resignation will take from the service a usefull and Good Officer.
By a Letter from the Committee of Orange County received this morning, The Men of War & Tenders were Yesterday at Haverstraw Bay, about Forty miles above this—A number of men in four Barges from the Tenders attempted to land with a view they suppose, of taking some Sheep & Cattle that had been previously removed. A small number of Militia that was collected, obliged ’em to retreat without their doing any damage with their Cannon. they were sounding the Water up towards the Highlands, by which It is probable they will attempt to pass with part of the Fleet If possible.
Yesterday Evening a Flagg came from Genl Howe with a Letter addressed “To George Washington Esq. &c. &c. &c.[”] It was not received upon the same principle, that the One from Lord Howe was refused. I have the honor to be with great esteem Sir Yr Most Obedt Sert

Go: Washington

